Court op Criminal AppfcCita




       V
                                  s
  Ibtei-e, oP lexers




                        Inal CcxjkI" dosfc **£>8-


£•4^: AppelWit ivto^W Han Court 4o Di^..._
                                    )l±>KV\\S^

Inal U,f C^^-08-«-2.757-D due to 4h^ Di^Ut
Court at -fault for not $u\\y addressing ApperWarfe*
Spea-Pic £rauM£nt On Witi'on Bi^£tona^1W\ew
On TWnAncl in 4Wr Opinion. Due, to hifbXn^uPPidfcKt
                                               £r°L-Va>

                                      T^^pecTTuHy Subwii Heel
                                          <?sy7/4#4




                                        Eeto Unit
                                        J5^lFM552g>